Citation Nr: 1417084	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar strains.

2.  Entitlement t to service connection for an unspecified traumatic knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from September 1975 to September 1978 and served in the California Army National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran, sitting at the RO, testified during a hearing conducted via video conference.  A transcript of the hearing is of record.

In May 2011 and December 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

The record shows that, in August 2011, the Veteran submitted a claim of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder.  Although the RO undertook some action on the claim, such as sending him a requisite duty to assist letter in September 2013, the claim has not been adjudicated.  The matter of entitlement to service connection for PTSD and a major depressive disorder are raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In March 2005 and August 2009, the Veteran submitted signed authorizations (VA Forms 21-4142) for VA to obtain records of his treatment by Drs. Ford and Chun at Phoenix Pain Medicine from 2002 to 2004.  The RO requested the records in April 2005 and September 2009 letters, but a response was not received.  Medical reports, dated from May 2002 to July 2003, regarding the Veteran's treatment by Drs. Noel Lee Chun and Mary Jo Ford at Phoenix Pain Medicine are among records obtained from the Social Security Administration.  

However, in June 2014, the Veteran submitted another VA Form 21-4142 for VA to obtain records of his treatment by Drs. Ford and Chun at Phoenix Pain Medicine, dated from January 2002 to the present.  Efforts must be made to obtain the potentially relevant private records identified by the Veteran prior to appellate consideration of his case.  See 38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2013).

The Veteran asserts that he had a preexisting cervical and lumbar spine injury that was aggravated when he was called to active duty in September 2001, and then reinjured in October 2001, after which he was released from active duty in May 2002.  

In its May 2011 remand, the Board sought to clarify the nature of the Veteran's military service during 2001-as to whether he was on active duty for training (ADUTRA), inactive duty for training (INADUTRA), or Federal Emergency active duty.  Records received include an Army National Guard Retirements Points History Statement that does not show if he was on ADUTRA or INADTURA from May 23 to December 12, 2001. 

Thus, in December 2012, the Board directed that the RO/AMC contact the Defense Finance and Accounting Service (DFAS) and request that it use payroll records to identify the nature of the Veteran's military service.

In an April 9, 2013 response, a DFAS representative advised the AMC that it was unable to process a pay records request for 2001.  An Internet link was provided where the information could be requested: Army: Separated Active Duty LES requests and Current/Separated Reserve or National Guard LES Requests: https://corpweb1.dfas.mil/askDFAS/custQueriesCategorySelection.do?subCategoryID=7745.  It is unclear if the AMC requested the records through this link, although a subsequent undated handwritten note in the file reflects that the DFAS records were not yet received.  See e.g., Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Further efforts must be made to verify the Veteran's periods of active and inactive duty for training through his pay records.  

Some of the Veteran's service treatment records for his Army National Guard service are not in the claims file.  In October 2011, the Records Management Center (RMC) in St. Louis, Missouri, indicated that the Veteran's service treatment records were provided to the RO/AMC in June 2011.  In May 2013, the California Army National Guard provided some of his records, duplicative of those previously received, and advised that a request for medical records be directed to the RMC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army Guard Records Office, Crd PERSCOM, ARPCRSD, #1 Reserve Way, St. Louis, MO 63132-5200, and any other appropriate state and federal agency, and request the appellant's California Army National Guard service treatment records dated from September 2001 to May 2002 and the specific dates (not retirement points) for his periods of active and inactive duty for training.

2.  Contact the DFAS.  The RO/AMC should address its inquiry through the Internet link provided by the DFAS in April 2013.  The DFAS should be asked to confirm and provide the following information: 

a.  the appellant's periods of active duty service;

b.  the specific dates (not retirement points) for all the appellant's periods of active and inactive duty for training in the California National Guard to specifically include from May to December 2001.

3.  Obtain all records regarding the Veteran's treatment at Phoenix Pain Medicine, 555 Pier Avenue, #1, Hermosa Beach, CA 90254, dated since January 2002.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

4.  Then readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



